Citation Nr: 1450770	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  10-29 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to specially adapted housing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel







INTRODUCTION

The Veteran had active service from July 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

On the Veteran's VA Form 9, Substantive Appeal to the Board of Veterans' Appeals, the Veteran requested a hearing before a Veterans Law Judge at a local office.  However, in November 2013, the Veteran withdrew his hearing request.

This case was processed using the Veterans Benefits Management System (VBMS).


FINDING OF FACT

In August 2014, prior to the promulgation of a decision in the present appeal, the Veteran withdrew his claim for entitlement to specially adapted housing.  


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to specially adapted housing are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran has withdrawn the issue of entitlement to specially adapted housing by way of an August 2014 statement.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to specially adapted housing and the issue is dismissed.  


ORDER

Entitlement to specially adapted housing is dismissed.  



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


